 1   James J. Foster
     Aaron S. Jacobs (CA No. 214953)
 2   PRINCE LOBEL TYE LLP
     One International Place, Suite 3700
 3   Boston, MA 02110
     617-456-8000
 4   jfoster@princelobel.com
     ajacobs@princelobel.com
 5
     Attorneys for Plaintiffs
 6

 7
                                   UNITED STATES DISTRICT COURT
 8
                                  NORTHERN DISTRICT OF CALIFORNIA
 9
                                           SAN JOSE DIVISION
10
     UNILOC USA, INC., and                      )   Case No.: 5:18-cv-00357-LHK
11   UNILOC LUXEMBOURG, S.A.,                   )
                                                )   PLAINTIFFS’ REPLY IN SUPPORT OF
12                  Plaintiffs,                 )   MOTION TO SEVER AND LIFT STAY
                                                )
13   v.                                         )   DATE:            March 14, 2019
                                                )   TIME:            1:30 p.m.
14   APPLE INC.,                                )   COURTROOM:       8, 4th Floor
                                                )   JUDGE:           Hon. Lucy H. Koh
15                  Defendant.                  )
16

17

18
19

20

21

22

23

24

25

26
27

28
     PLAINTIFFS’ REPLY IN SUPPORT OF                                         5:18-CV-00357-LHK
     MOTION TO SEVER AND LIFT STAY
                                              TABLE OF CONTENTS
 1
     I.    DISCUSSION ......................................................................................................................1
 2
           A.        The situation has changed since April 2018. ...........................................................1
 3         B.        Uniloc’s motion is not one for reconsideration........................................................1
 4         C.        The Court will expend little—if any—additional time and effort if it severs
                     the ’852 patent from this case. .................................................................................2
 5
           D.        Apple’s suggestion that Uniloc lacks standing to sue is a red herring. ....................2
 6   II.   CONCLUSION ....................................................................................................................3
 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
     PLAINTIFFS’ REPLY IN SUPPORT OF                                  i                                           5:18-CV-00357-LHK
     MOTION TO SEVER AND LIFT STAY
 1           Plaintiffs, Uniloc USA, Inc. and Uniloc Luxembourg, S.A. (collectively, “Uniloc”),

 2   respectfully submit this Reply in support of their motion for an order severing their claims

 3   pertaining to the ’852 patent and lifting the stay with respect thereto. See Dkt. No. 152.

 4   I.      DISCUSSION
 5           A.       The situation has changed since April 2018.
 6           With all due respect to Apple’s counsel, Apple misstates the situation in the very first
 7   paragraph of its Opposition. To wit, Apple alleges that “[n]one of the relevant facts has changed
 8   since” April 2018, when this Court stayed the case. Dkt. No. 153 (Apple’s Opp.) at 1. That is not
 9   true:
10
              Date                                                Event
11
      March 16, 2018         Apple files its motion to stay in light of the instituted IPR with respect to the
12                           ’199 patent and Apple’s pending petition for IPR of the ’852 patents.

13    April 6, 2018          Apple’s deadline to file new petitions for IPR of the ’199 and ’852 patents
                             passes.
14

15    April 30, 2018         This Court stays the case in light of the instituted IPR as to the ’199 patent
                             and Apple’s pending petition for IPR of the ’852 patent.
16
      May 1, 2018            The PTAB rejects Apple’s last petition for IPR of the ’852 patent.
17
      May 30, 2018           Apple petitions for rehearing on its petition for IPR of the ’852 patent.
18
      December 13, 2018 The PTAB rejects Apple’s petition for rehearing.
19

20           As the above table shows, since it filed the motion to stay, Apple’s ability to petition for

21   IPRs as to the ’852 patent expired. See 35 USC §315(b). And, since the Court’s Order of April

22   30, 2018; (1) the PTAB rejected Apple’s only remaining IPR as to the ’852 patent; (2) Apple

23   moved for rehearing with respect to that petition; and (3) the PTAB rejected Apple’s motion for a

24   rehearing. The ’852 patent is free and clear to be asserted against Apple. And, in all events, it will

25   be litigated against Apple, once the stay is lifted. The only question is when.

26           B.       Uniloc’s motion is not one for reconsideration.
27           Apple alleges that Uniloc’s motion is one for reconsideration. Dkt. No. 153 (Apple’s Opp.)

28   at 1; see also id. at 3-5. This is not true. Rather, it is to sever the ’852 patent from the stayed case,
     PLAINTIFFS’ REPLY IN SUPPORT OF                    1                                5:18-CV-00357-LHK
     MOTION TO SEVER AND LIFT STAY
 1   pursuant to Federal Rule of Civil Procedure 21. Apple’s motion to stay the case—and Uniloc’s

 2   opposition thereto—did not address the question of severing the ’852 patent. If the ’852 patent is

 3   severed from the case, and a new one is initiated with Uniloc’s claims related thereto, then that

 4   case—which will involve a patent that cannot be challenged by Apple before the PTAB—will be

 5   on a different procedural footing than the original case. As such, the lifting of the stay would be a

 6   result of the changed situation, rather than one of reconsideration.

 7          C.       The Court will expend little—if any—additional time and effort if it severs the
                     ’852 patent from this case.
 8
            Apple argues that “[s]everance needlessly risks the Court holding separate, duplicative,
 9
     Markman hearings and trials.” Dkt. No. 153 (Apple’s Opp.) at 1; see also id. at 5-6. This is not
10
     true. As discussed in Uniloc’s opening memorandum, the patents are unrelated to one another in
11
     the patent sense, and their respective technologies have nothing to do with one another. Indeed,
12
     the ’852 patent issued before the application that resulted in the ’199 patent was even filed. As
13
     such, there are no overlapping claim terms to be construed. The Markman hearing for the ’852
14
     patent will have no impact upon the ’199 patent, and vice versa. So too, motions for summary
15
     judgment as to one patent will have no impact upon the other.
16
            For the same reason, time saved at trial would be de minimis, at best. Although there is
17
     some overlap between the accused products as to the two patents, this is solely because the
18
     infringing instrumentalities happen to be housed within the same external shells. To continue the
19
     analogy from Uniloc’s opening memorandum, a single patent-infringement trial concerning the
20
     (hypothetical) ’123 patent relating to dashboards and the ’789 patent relating to door handles might
21
     involve some of the same witnesses, but the vast majority of the examination—even as to
22
     overlapping witnesses—and arguments would relate to the individual patents and disparate
23
     technologies.
24

25          D.       Apple’s suggestion that Uniloc lacks standing to sue is a red herring.
            Apple states that, “after this case was stayed, Apple uncovered evidence strongly
26
     suggesting that Uniloc gave a third party rights in its entire patent portfolio that strip Uniloc of
27
     standing to sue.” Dkt. No. 153 (Apple’s Opp.) at 5 (referring to Uniloc USA Inc. et al. v. Apple
28
     PLAINTIFFS’ REPLY IN SUPPORT OF                    2                               5:18-CV-00357-LHK
     MOTION TO SEVER AND LIFT STAY
 1   Inc., Case No. 3:18-cv-00360-WHA (N.D. Cal.), Dkt. No. 135 (Apple’s Motion to Dismiss)).

 2   Apple further argues that, should the Court sever the ’852 patent from the case, “the stay should

 3   remain in place pending resolution of the issues relating to Uniloc’s standing.” Id. at 8. That

 4   resolution has occurred: Judge Alsup rejected Apple’s motion to dismiss for lack of standing. See

 5   Case No. 3:18-cv-00360-WHA, Dkt. No. 158.

 6   II.    CONCLUSION
 7          For the foregoing reasons, and for those stated in Uniloc’s opening memorandum, Uniloc
 8   respectfully asks this Court to sever Uniloc’s claims as to the ’852 patent from this case and, in the
 9   newly created case, lift the stay with respect to the ’852 patent.
10

11

12   Date: January 24, 2019                         /s/ Aaron S. Jacobs
                                                    James J. Foster
13                                                  Aaron S. Jacobs (CA No. 214953)
                                                    PRINCE LOBEL TYE LLP
14
                                                    One International Place, Suite 3700
15                                                  Boston, MA 02110
                                                    617-456-8000
16                                                  jfoster@princelobel.com
                                                    ajacobs@princelobel.com
17
                                                    Attorneys for Plaintiffs
18
                                                    Uniloc USA, Inc. and Uniloc Luxembourg, S.A.
19

20

21                                      CERTIFICATE OF SERVICE
22
             I certify that all counsel of record who have consented to electronic service are being served
23   with a copy of this document via the Court’s CM/ECF system per Civil L.R. 5-1.

24                                                  /s/ Aaron S. Jacobs
                                                    Aaron S. Jacobs
25

26
27

28
     PLAINTIFFS’ REPLY IN SUPPORT OF                   3                              5:18-CV-00357-LHK
     MOTION TO SEVER AND LIFT STAY
